Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 12-14, 16-17 and 19-20 are pending. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the organic compounds and the inorganic compounds".  There is insufficient antecedent basis for this limitation in the claim.  These terms have not previously been defined.  All dependent claims are rejected as well. 
Claim 12 recites the limitation "system includes a container, a cartridge with one or more columns”.  There is insufficient antecedent basis for this limitation in the claim.  The terms “system”, “container”, “cartridge”, and “one or more columns” has previously been defined.  It is not clear if this refers to the same or different components.  



Claim Rejections - 35 USC § 103
Claims 12-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drinking water contamination and treatment techniques by Sharma et al. (Sharma) in view of U.S. Patent Publication No. 2008/0061000 by Janssen et al. (Janssen). 
In regard to claim 12, Sharma teaches a method for treating chemical byproducts within an analyte solution (pg. 1043, abstract; pg. 1043-1044, Introduction; pg. 1044-1047, Types of contaminants; pg. 1061, Hybrid technologies).  Sharma teaches a method of disinfection including physical treatment, UV, solar radiation, and ultrasound treatment (pg. 1059, Disinfection).  
Sharma teaches distributing and transferring the analyte solution from a container to a cartridge and one or more columns of the system (pg. 1049-1053, Adsorption).  Sharma teaches the system comprises a container, a cartridge with one or more columns, an ultrasonic source, and a light source (pg. 1049-1053, Adsorption; pg. 1059, By ultrasound; pg. 1059, Disinfection, By ultraviolet radiation; pg. 1056, Photocatalytic method). 
Sharma teaches the one or more columns of the cartridge further comprises nano-fiber membranes (pg. 1049-1053, Adsorption; pg. 1061-1062, Awaited/coming technologies; pg. 1053, Membrane water treatment).  Sharma teaches the nano-fiber membranes securely hold the porous adsorbents and the nano-porous adsorbents within the one or more columns of the cartridge (pg. 1049-1053, Adsorption; pg. 1061-1062, Awaited/coming technologies; pg. 1053, Membrane water treatment). 
Sharma teaches sending ultrasound waves into the cartridge and the one or more columns using the ultrasonic source of the system for separating, adsorption, and desorption of 
Sharma teaches transmitting the light signals into the cartridge and the one or more columns using the light source of the system for increasing the activity and rate of adsorption, thereby removing, extracting, and enabling pre-concentrating the metal ions, the organic compounds, and the inorganic compounds within the analyte solution (pg. 1059, Disinfection, By ultraviolet radiation; pg. 1056, Photocatalytic method).  Sharma teaches the light source is a visible ultraviolet light (pg. 1056, Photocatalytic method). 
Sharma teaches the light source acts as a light sensitive adsorbent level activator for improving the rate of the adsorption (pg. 1049-1053, Adsorption; pg. 1059, By ultrasound; pg. 1059, Disinfection, By ultraviolet radiation; pg. 1056, Photocatalytic method).
The order of performing process steps is prima facie obvious in the absence of new or unexpected results; the selection of any order of mixing ingredients is prima facie obvious.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Janssen teaches an ultrasonic treatment method for separating compounds from aqueous effluents (abstract).  Janssen teaches a pump is used to control the flow rate through the system ([0076]).  Janssen teaches it is desirable to control the flow rate through the system ([0076]). Further, Janssen teaches an ultrasonic treatment method for separating compounds from aqueous effluents (abstract).  Janssen teaches a pump is used to control the flow rate through the system ([0076]).  Janssen teaches it is desirable to control the flow rate through the system ([0076]).  Janssen teaches a control system in operative communication with the system for separating compounds.
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a circulating line using a pump, as taught by Janssen, in the method of Sharma in order to effectively separate compounds and control the flow rate through the system. 
In regard to claim 13, Sharma teaches the one or more columns comprise at least any one of absorbents, porous adsorbents, and nano-porous adsorbents (pg. 1049-1053, Adsorption); capable of adsorbing and absorbing organic compounds and inorganic compounds within the analyte solution.  Sharma teaches the one or more columns are interchangeable columns (pg. 1049-1053, Adsorption).
In regard to claim 14, Sharma teaches the porous adsorbents and the nano-porous adsorbents are at least any one of or a combination of porous silica adsorbents, nano-porous polymer membranes, and porous and nano-porous compounds (pg. 1049-1053, Adsorption); 
In regard to claim 17, Sharma teaches the ultrasonic source is an ultrasonic irradiation source configured to control the adsorption and desorption of the metal ions, the organic compounds, and the inorganic compounds within the analyte solution (pg. 1059, By ultrasound).
In regard to claim 19, Janssen teaches the system has a temperature from about 20 to 90 degrees Celsius ([0080]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate temperature control with a heater in order to control the temperature of the analyte solution in order to keep the temperature within the desired temperature range for desired separation conditions. 
In regard to claim 20, Janssen teaches the pump is configured to continuously circulate the analyte solution within the system via the circulating line (abstract; [0076]).  Janssen teaches increasing the performance of the adsorbent material according to time and flow rate of the analyte solution ([0076]).  Janssen teaches the flow rate of the analyte solution is controlled via the control system ([0076]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Drinking water contamination and treatment techniques by Sharma et al. (Sharma) in view of U.S. Patent Publication No. 2008/0061000 by Janssen et al. (Janssen), as noted above, further in view of U.S. Patent Publication No. 2016/0229719 by Seo et al. (Seo). 
In regard to claim 16, modified Sharma teaches the limitations as noted above.  Additionally, Sharma teaches polymer membranes (pg. 1053-1054, Membrane water 
Modified Sharma does not teach the nano-fiber membrane is prepared using an electrospinning method.  Sharma teaches the membranes are synthetic polymers such as cellulose acetate, cellulose triacetate, polysulfone, polyamide (pg. 1053-1054, Membrane water treatment). 
Seo teaches a method of membrane water treatment (abstract).  Seo teaches polyamide polymer membranes are formed through electrospinning ([0085]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an electrospinning method, as taught by Seo, to form a nano-fiber membrane in the method of modified Sharma as electrospinning is a known method to form polyamide polymer membranes in the art. 
Response to Arguments 
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument Sharma merely discloses a method in which contaminated water is passed through a cartridge of activated alumina which must be replaced periodically, the ability to make di-sulphite bonds in protein formation is lost, the addition of olefin double bonds of unsaturated fatty acids may also be the reason to decrease the fluidity of cell membranes; Applicant’s invention discloses a cartridge with one or more columns, fluidly connected to the container via a circulating line using a pump; Applicant’s invention discloses a cartridge having adsorbent and absorbent materials to adsorb the metal ions, the organic compounds, and the absorbed compounds within the analyte solution; Sharma merely discloses adding directly to the water supply or mixing basin; in Sharma, the presence of organic materials in conjunction with chlorine can form trihalomethanes and other potentially harmful chemicals, the Examiner does not find this persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., replacement; di-sulphite bonds in protein formation; addition of olefin double bonds of unsaturated fatty acids; fluidity of cell membranes; exclusion of chlorine and trihalometane and other potentially harmful chemicals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to the applicant’s argument that Sharma merely discloses water to be treated passes through germicidal UV light configured inside a low pressure lamp; the presence of organic materials in conjunction with chlorine can form trihalomethaes and other potentially harmful chemicals; Applicant’s invention discloses a light source configured to transmit light signals into the cartridge and one or more columns for increasing the activity and rate of adsorption, the Examiner does not find this persuasive. 
exclusion of chlorine and trihalometane and other potentially harmful chemicals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As noted in the rejection above, Sharma teaches transmitting the light signals into the cartridge and the one or more columns using the light source of the system for increasing the activity and rate of adsorption, thereby removing, extracting, and enabling pre-concentrating the metal ions, the organic compounds, and the inorganic compounds within the analyte solution (pg. 1059, Disinfection, By ultraviolet radiation; pg. 1056, Photocatalytic method).  Sharma teaches the light source is a visible ultraviolet light (pg. 1056, Photocatalytic method). 
The claims utilize the open transition phrase “comprising” which does not exclude a low pressure lamp. 
In regard to the applicant’s argument that Applicant’s invention discloses the nanofiber membranes comprise tiny holes or pores for securely holding the porous adsorbents and the nano-porous adsorbents within the one or more columns of the cartridge; Sharma fails to teach electrospinning, the Examiner does not find this persuasive. In regard to the applicant’s argument that Janssen fails to teach a nano-fiber membrane prepared using electrospinning wherein the nano-fiber membranes are polymer nano-fiber membranes, the Examiner does not find this persuasive. 
Sharma teaches the nano-fiber membranes comprise tiny holes or pores for securely holding the porous adsorbents and the nano-porous adsorbents within the one or more columns of the cartridge (pg. 1049-1053, Adsorption; pg. 1061-1062, Awaited/coming technologies; pg. 1053, Membrane water treatment).  
The applicant has not pointed to any specific errors.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Seo teaches electrospinning. 
In regard to the applicant’s argument Sharma fails to disclose a control system in communication with the system for controlling the adsorption and desorption of the organic compounds and the inorganic compounds, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Janssen teaches a control system. 
In regard to the applicant’s argument Sharma fails to disclose a light source which is a visible ultraviolet light for effectively improving the rate of adsorption; coupling of the technologies offers a solution to water conservation, the Examiner does not find this persuasive. 
As noted above: Sharma teaches the light source is a visible ultraviolet light (pg. 1056, Photocatalytic method).  Sharma teaches the light source acts as a light sensitive adsorbent level activator for improving the rate of the adsorption (pg. 1049-1053, Adsorption; pg. 1059, By ultrasound; pg. 1059, Disinfection, By ultraviolet radiation; pg. 1056, Photocatalytic method).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., water conservation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to the applicant’s argument Janssen is directed to beverages; in contrast Applicant’s invention discloses a system for treating chemical byproduct within an analyte solution for metal ions, organic compounds, and inorganic compounds, the Examiner does not find this persuasive. 
In response to applicant's argument that Janssen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Janssen is reasonably pertinent to the particular problem which the applicant was concerned – removing unwanted contaminants from a fluid system. 
In regard to the applicant’s argument Janssen fails to disclose the light source is a visible ultraviolet light used as a light sensitive adsorbent level activator for effectively improving the rate of the adsorption, the Examiner does not find this persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sharma teaches a visible ultraviolet light. 
In regard to the applicant’s argument that Seo fails to teach a cartridge with one or more columns fluidly connected to the container via a circulating line using a pump; Seo fails to teach or suggest a light source configured to transmit light signals into the cartridge and columns for increasing activity and rate of adsorption; Seo fails to teach porous silica adsorbents, nano-porous polymer membranes, porous and nano-porous compounds to adsorb the organic compounds and the inorganic compounds within the analyte solution; Seo fails to teach tiny holes or pores for securely holding the porous adsorbents and the nano-porous adsorbents within the one or more columns of the cartridge; Seo fails to disclose a light source, the Examiner does not find this persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sharma in view of Janssen teach argued features. 
In regard to the applicant’s argument that the proposed combination of the cited prior art references, Sharma, Janssen, and Seo, would change the principle of operation of the invention being modified; a person of ordinary skill in the art would not have a reason to combine these features and the combination would frustrate the principle, the Examiner does not find this persuasive. 
The Applicant has not pointed to any specific ways in which the proposed combination of the cited prior art references would change the principle of operation. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a circulating line using a pump, as taught by Janssen, in the method of Sharma in order to effectively separate compounds and control the flow rate through the system; It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an electrospinning method, as taught by Seo, to form a nano-fiber membrane in the method of modified Sharma as electrospinning is a known method to form polyamide polymer membranes in the art. 
In regard to the applicant’s argument that the combination of Sharma, Janssen, and Seo do not render the instant claims obvious; a PHOSITA would not have recognize that the results of the combination were predictable and there would have been no reasonable expectation of success to arrive at the present invention by combining the teachings of Sharma, Janssen, and Seo; there is no teaching or motivation in the cited references that would have led one of ordinary skill to modify Sharma’s disclosure or to combine such teaching with Janssen’s disclosure of an adsorbent packed into a column of an ultrasonic treatment chamber and/or with Seo’s disclosure of a deionization apparatus capable of producing a deionization electrode; Janssen and Seo in any combination cannot compensate for the deficiencies of Sharma, the Examiner does not find this persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a circulating line using a pump, as taught by Janssen, in the method of Sharma in order to effectively separate compounds and control the flow rate through the system; It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an electrospinning method, as taught by Seo, to form a nano-fiber membrane in the method of modified Sharma as electrospinning is a known method to form polyamide polymer membranes in the art. 
In regard to the applicant’s argument the Examiner has used hindsight reconstruction, the Examiner does not find this persuasive. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777